Case 1:19-cv-00775-JRN

Declaration of Eric Allen

A. Move out statement

B. Debtor listing notes

C. Initial notice letter

D. Deletion of account statement

Document 32-2 Filed 02/06/20 Page 1 of 11

APPENDIX
Case 1:19-cv-00775-JRN Document 32-2 Filed 02/06/20 Page 2 of 11

DECLARATION UNDER PENALTY OF PERJURY

My name is Eric Allen. I make this declaration under penalty of perjury. The information,
statements and facts stated herein are on my personal knowledge and are true and correct. I am
personally familiar with and worked on the Ms. Rojas’ debt account. I have personally reviewed
PRG’s records and computer notes on Ms. Rojas’ account. I personally oversee our client services
department which reports to me about the matter of the debt the Reserve said it was owed by Ms.
Rojas.

I am the operations manager for Tolteca Enterprises Inc., doing business as the Phoenix
Recovery Group (PRG). PRG was provided a written statement billing Debra Rojas for a debt her
creditor, the Reserve apartment complex, said she owed for rent, tenant damages, and related charges.
A copy of the billing from the Reserve at Springdale apartment complex is attached. PRG relied on
the information and set up a collection account for the Reserve at Springdale to collect the debt from
Ms. Rojas when the Reseve asked PRG to collect the debt from Ms. Rojas. ‘

The Reserve did not indicate that the billing statement was incorrect or that Ms. Rojas did not
owe a debt to the Reserve. Nothing on the billing statement suggests any inacurracy or problem with
the debt the Reserve claimed against Ms. Rojas,

PRG routinely relies on such information that necessarily comes from its client, the debtor’s
creditor. PRG routinely verifies the debt information provided to it from the creditor when it sets up
a collection account. In the case of Ms. Rojas, the Reserve confirmed the debt was valid and owed.
PRG routinely relies on such account information from the creditor. This procedure was followed in
regard to the account of Ms. Rojas.

PRG sent Ms. Rojas a written notice of the debt and demanded she pay it. She was told in the
written notice she could dispute the debt within 30 days of receipt of the written notice. The notice
informed her to make her dispute in writing. No written dispute was provided by Ms. Rojas to PRG
and she did not verbally dispute the debt either. It is PRG’s policy to prompily notify the credit
reporting agencies of any dispute made or communicated to it, whether the dispute is in writing or
verbal. In the case of Ms. Rojas, she did not make a written or verbal dispute that the debt amount her
creditor asserted was owed was disputed or invalid. Asa result, PRG assumed the debt was valid and
owed. It is PRG’s policy to send debtors like Ms. Rojas an initial written notice letter and the letter
Was sent to Ms. Rojas. Ms. Rojas received the letter because she called PRG to discuss the debt. In
the discussion she did not state that the debt was inaccurate or not owed.

Some months later, Mr. Hickle, lawyer for Ms. Rojas, faxed a letter stating the debt was
inaccurate because it was not owed. After receiving Mr. Hickle’s fax, PRG contacted the Reserve and
it learned that the Reserve had made a mistake about Ms. Rojas owing it money arising from her
tenancy at the Reserve apartment complex. PRG took quick action to remedy the Reserve’s mistake.
Case 1:19-cv-00775-JRN Document 32-2 Filed 02/06/20 Page 3 of 11

As a result of getting the fax and inquiring about it, which is PRG’s routine procedure, and
learning from the Reserve that the Reserve had mistakenly claimed a debt against Ms. Rojas, PRG
contacted the credit bureaus and instructed them to delete the debt. Also, PRG ceased any further debt
collection activities toward Ms. Rojas.

Ms. Rojas’ account is closed with PRG. PRG will not attempt to collect any more from her
as to the Reserve.

This directive to cease collection and to delete the account is recorded in the files of PRG and
is memorialized in its debtor collection notes and on its computer system at the office of PRG. I
personally confirmed this directive. I manually deleted the account.

PRG did not know and could not have known that the debt the Reserve placed with it for
collection was inaccurate. All procedures to check on the validity of the debt were followed in the case
of Ms. Rojas. The debt was confirmed in writing by the Reserve through its billing statement it
provided to PRG. PRG only became aware of the debt being inaccurate when it received Mr. Hickle’s
fax.

At the time of handling Ms. Rojas’ account and at all times PRG sought collection for the
Reserve, PRG had in place procedures designed to avoid the error of collection of an inaccurate debt.
PRG. These procedures are in place to avoid such an error, if any. Verification of the debt by
contacting the creditor; notice ofthe debt sent to the debtor; and investigation and follow up as needed.
Those procedures were followed.

1. The account was verified with the creditor. PRG received written information from the
Reserve claiming that Ms Rojas owed it money arising from her lease contract. This written statement
constitutes confirmation that is relied upon by PRG in the ordinary course of its collection business.
There was no reason to further question the written statement and such information is routinely
documented and put into the debtor’s account file at and by PRG. PRG employees and myself are
trained and educated to notice anything unusual or amiss. In the case of Ms. Rojas the written
statement and verification follow up with the Reserve constituted an adequate check of the accuracy
of the debt the creditor claims was owed. Nothing was amiss or unusual.

2. A copy of the written bill was provided by the Reserve and added into Ms. Rojas’ collection
file. The bill was imaged into the computer system of PRG. Nothing unusual was on the written
statement and it appeared to be adequate proof of the validity of the amount, status and character of
the debt. If there was anything unusual, then it is PRG’s procedure to clear up any questions about the
validity of the debt. That procedure did not need to be invoked (until much later when the Hickle fax
was received) since the billing statement appeared routine and regular.

3. PRG contacted the Reserve and was informed that the account was owed and the amount
was accurate.
Case 1:19-cv-00775-JRN Document 32-2 Filed 02/06/20 Page 4 of 11

4. PRG reinvestigated the debt after receiving Mr. Hickle’s fax and the Reserve looked into
the matter and told PRG and me the debt amount was accurate and owed but very soon after that
confirmation was received, the Reserve updated their information and told PRG and me that it was
mistaken and that the debt account should be deleted. When PRG was updated, PRG acted and
immediately notified the credit reporting agencies to delete the debt report and PRG stopped all
further attempts to collect the erroneous debt from Ms. Rojas. It is PRG’s procedure to take corrective
action if it becomes aware that the debt may be inaccurate. Since the debt appeared valid and
confirmed by the creditor, the Reserve, and was investigated, the procedures used to verify the debt
were followed and PRG assumed the debt was valid and accurate.

So, in conclusion, PRG did not know the debt was not owed. PRG was legally entitled to
assume the debt was valid because Ms. Rojas did not dispute the debt after she was notified of her
right to do so. The procedure to provide written notice of the debt was followed regarding Ms. Rojas.
PRG as is the case with all of its clients, PRG relied on the information from the Reserve which stated,
in a written statement of account, that she owed the Reserve a debt. A copy of the statement is
attached and that is what PRG was provided and put into Ms. Rojas’ collection account file or ima ged
into the computer system of PRG. PRG acted reasonably and used its standard procedures to avoid
the possibility that Ms. Rojas’ debt was inaccurate. She did not dispute the debt and did not do so
when she had communications with PRG over the telephone. In such telephone calls, she did not tell
PRG she did not owe the Reserve or that the debt was disputed. The procedure of documenting the
discussion was followed as is PRG’s routine and ordinary course of business. The notes on Ms. Rojas
show no dispute of the debt (until later on when Mr. Hickle sent a fax).

The record of such calls was made by PRG who tracked what was discussed in the computer
notes that each collector employee is trained to do that at PRG. That procedure was followed with

contemporaneous notes taken down and inputted into the PRG file on Ms. Rojas. Nothing amiss or
questionable was noted or stood out.

Accordingly, PRG did not intentionally violate the Federal Debt Collection Practices Act or
Texas Debt Collection Act. PRG used due care in handling Ms. Rojas’ account. PRG had no awareness
the debt might be erroneous and did not know otherwise until months later when Mr. Hickle sent PRG
a fax claiming the debt was inaccurate and the claim was reinvestigated with the Reserve.

Therefore, there was an unintentional bona fide error.

These documents kept and prepared by PRG in the regular course of business support the bona
fide error defense:

A. The Reserve statement of account billing (Exh. 3, MSJ).

B. Account deleted on 5-29-2019 “manual deletion of credit report sent” (Exh. 7, MSJ).

C. Initial debt notice letter to Ms. Rojas from PRG dated 11-27-2018 (see Exh. 4, MSJ)
Case 1:19-cv-00775-JRN Document 32-2 Filed 02/06/20 Page 5 of 11

D. Manual deletion of credit report. (Exh. 2, MSJ).
E. All documents, affidavits and declarations attached to the MSJ.

Signed on February 6, 2020 under penalty of perjury and gn persanal knowledge.

  

Eric Aflet
Case 1:19-cv-00775-JRN Document 32-2 Filed 02/06/20 Page 6 of 11

Move Out Statement
Date: 1/22/2018

 

 

 

 

 

 

 

 

 

 

 

code Property Lease From
Name Debra Rojas Unit Lease To
Address | 5605 Springdale Ra Status Move In
City Austin, TX 78723 Notice 09/19/2017
Telephone | (O)-0-_(H)-0- |
Date Description Charge Payment Balance Chg/Rec
Balance as of 12/01/2017 (50.00)
72/01/2017 | Actual Lease Rent (12/2017) 310.00 260.00 59041746
72/05/2017 | chk# PSID132083460-2501 Terminal PSID 132083460 310.00 (50.00) | 41000863
- GHECK?21
01/22/2018 | ‘Security Deposit credit {150.00} (200.00) 60636088
01/22/2018 | Carpet Replacement Charges 260.00 60.00 60636089
01/22/2018 | Cleaning 80.00 7 140.00 “Py, 60636090
01/22/2018 | Damages- full paint 120.00 7- -. 260.00 | } 60636091

 

 

 

 

 

 

 

 
Case 1:19-cv-00775-JRN Document 32-2 Filed 02/06/20 Page 7 of 11

ove Ou Statement Neate BUS

Date: 1/22/2018

Lease From {| 01/01/2017
Lease To 12/31/2017
Address 5605 Springdale Rad Status Move In 01/01/2017
, Rent 819.00 Move Out 12/31/2017
Notice 09/19/2017

Code 11121811 Property

Name Debra Rojas Unit

City Austin, TX 78723

Telephone | (0)-()- (H)-0 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Description Charge Payment Balance Chg/Rec
Balance as of 12/01/2017 (50.00)

42/01/2017 | Actual Lease Rent (12/2017) 310.00 260.00 59941746

12/05/2017 | chk# PSID132083460-2501 Terminal PSID 132083480 310.00 {50.00} | 41000863
- CHECK21

01/22/2018 } :Security Deposit credit (150.00) (200.00) | 60636088

01/22/2018 | Carpet Replacement Charges 260.00 60.00 60636039

01/22/2018 | Cleaning 80.00 7 140.00 60836090

01/22/2018 | Damages- full paint 120.00 -- 260.00 | | 60636001

 

 

 

HIS 15
NBORMEEe ESN ne
  
 
 

Case 1:19-cv-00775-JEe er LdstiAg Filed 02/06/20 Page 8 of 11

 

      

Pagel
ix Recovery Group 1/2/2020
247345 ROJAS, DEBRA R
; 247345 First Account 11/19/2018
=ptor Name ROJAS, DEBRA R Last Account if
© Address 6105 RICHARDSON LANE Last Work if
Address Mail Return No
Debtor City AUSTIN Promise Action
St TX Promise Amt 0.00
Zip 78744 Promise Date if
Birthdate eS Promise Frequency 0
Employer Promise Val. Date if
Spouse Promises Broken 0
Bank Acct Number Restriction Code
Bank Routing Sp Emp Ext
Employment Date it Spouse Emp Phone f -
Debtor Emp. Ext. Spouse Employer
Debtor Emp. Phone / - Spouse SSN ~ --
Debtor Occupation USER FIELD
Debtor Phone ie Ext USER FLD2
Debtor Reference Debtor Statement
Debtor SSN ‘EEE Debtor Type
Driver License
Debtor Contact Notes 41-20-2019 @ 11:04 by EA -
09-13-2019 @ 13:52 by EA -
05-29-2019 @ 09:47 by LEO - CLIENT REQUEST DELETION OF ACCOUNT TENANT SENT
IN ERROR REQUEST UPLOADED TO IMAGES AND MANUAL DELETION OF CREDIT
REPORT SENT ----CBR RPTG MAN DEL---AUD 96052833
05-06-2019 @ 15:00 by EA - RCVD FAX FROM TYLER HICKLE---LOR--*****CALL ATTY
ONLY--512.289.3831---FAXED ATTY VAL, COC, SODA--MARKED AS
DISPUTED---PERFORMED INVESTIGATION OF DEBT-PAPERWORK IN ORDER BUT PUT
EMAIL AND PHONE CALL OUT TO CLIENT TO VERIFY BALANCE DUE
01-07-2019 @ 15:51 by CNN - sent letter
01-03-2019 @ 14:33 by CNN -
12-20-2018 @ 13:50 by CV - mailed out soda
42-20-2018 @ 11:22 by CNN - The debter is requesting a soda to be mailed out to her.
42-20-2018 @ 11:20 by HC - ****** DO NOT CALL******
12-20-2018 @ 11:19 by HC - RECEIVED CALL FROM DBTR DOES NOT WANT ANYMORE
PHONE CALLS. HAVE COLLECTOR MAIL SODA
12-17-2018 @ 17:37 by CNN - 6288 Imom
12-12-2018 @ 09:40 by CNN - 6288 Imom
12-04-2018 @ 16:31 by CNN - 6288 Imom
41-28-2018 @ 10:27 by CNN - debter was using foul lanuguage and i released the call
Debtor Remarks
42/20/2018 OLD PHONE:512/679-6988°
41/19/2018 OLD NAME:ROJAS, DEBRA
SEE IMAGE CV
Credit Bureau Reports
References \) //
Debtor Previous Address
NAME  :ROJAS, DEBRA
ID :
. fc. a
The Phoenix Recovery Group cK > 4/2/2020 43:55:50
Filed 02/06/20 Page 9 of 11

 

Case 1:19-cv-00775-JRN _Document S22

NOTES
ROJAS, DEBRA R

#247345

 

05-29-2019 @ 09:47 by LEO - CLIENT REQUEST DELETION OF ACCOUNT TENANT SENT IN ERROR
REQUEST UPLOADED TO IMAGES AND MANUAL DELETION OF CREDIT REPORT SENT ----CBR RPTG MAN
DEL--AUD 96052833

05-06-2019 @ 15:00 by EA - RCVD FAX FRom TYLER HICKLE---LOR--*#**# Cay] ATTY ONLY--
312.289.3831---FAXED ATTY VAL, COC, SODA--MARKED AS DISPUTED---PERFORMED INVESTIGATION OF
DEBT--PAPERWORK IN ORDER BUT PUT EMAIL AND PHONE CALL OUT TO CLIENT TO VERIFY BALANCE
DUE

01-07-2019 @ 15:51 by CNN - sent letter
01-03-2019 @ 14:33 by CNN -
12-20-2018 @ 13:50 by CV - mailed out soda

12-20-2018 @ 11:22 by CNN - The debier is requesting a soda to be mailed out to her.

12-20-2018 @ 11:20 by HC - .***#** DO NOT CALES #8454

12-20-2018 @ 11:19 by HC - RECEIVED CALL FROM DBTR DOES NOT WANT ANYMORE PHONE CALLS.
HAVE COLLECTOR MAIL SODA

12-17-2018 @ 17:37 by CNN - 6288 Imom
12-12-2018 @ 09:40 by CNN - 6288 Imom
12-04-2018 @ 16:31 by CNN - 6288 imom

(11-28-2018 @ 10:27 by CNN - debter was using foul lanuguage and i released the call

x i:
Case 1:19-cv-00775-JRN Document 32-2 Filed 02/06/20 Page 10 of 11

THE PHOENIX RECOVERY GROUP

1045 CHEEVER BLVD., #204

SAN ANTONIO, TX 78217

(210) 822-8272 DATE; 11/27/2018
(800) 810-7623

TOTAL DUE: 310.00
CREDITOR: RESERVE AT SPRINGDALE

DEBRA R ROJAS
6105 RICHARDSON LANE
AUSTIN, TX 78741

ACCT # 268045-247345

This account has been turned over to our agency for collections. Please respond to this
notice with your payment in full to avoid further collection efforts.

Ifyou dispute the validity of this debt, or any portion of it in writing within 30 days of
receipt of this notice,we will mail verification of the debt to you. If you do not dispute
the validity of this debt within 30 days of receipt of this notice, we will assume it is valid,
At your request, we will provide you with the name and address of the ori ginal creditor
if different from the current creditor.

Protect your credit rating by contacting our office to resolve this debt.
This is a matter of serious magnitude which warrants your prompt attention.

This is an attempt to collect a debt, all information obtained will be used for this purpose,

*** You may also pay this account by visiting our website: PHOENIXRECOVERYGROUP.COM
(We accept most major credit cards or you can pay with a valid checking account)
(You can also mail in a payment or walk in a payment to our San Antonio office)
Case 1:19-cv-00775-JRN Document 32-2 Filed 02/06/20 Page 11 of 11

 

Soyo Ro Lb

 

Statement of Eric Allen, Director of Operations, Phoenix Recovery Group

1/17/2020
RE: Deletion of collection account for Debra Rojas, Account # 247345

On 5/29/2019, I sent in an E-Oscar electronic request to remove the collection item referenced
above regarding a collection account for Debra Rojas on Reserve at Springdale Apartments.
This information to remove the account went to all 3 major credit bureaus.

This transmission was done with the control # of AUD 96052833. I have attached a credit
review from Trans Union which shows that the item has been successfully removed and it is no
longer being reported under the collection trade line that was previously reported by Phoenix
Recovery Group.

Sign and ez] 17" of January 2020.

Eric Allen
Director of Opertations
210.822.8272

State of Texas
County of BEXAR

ye
This instrument, was acifowledged before me this i day of| re by

G Pie {Ug ._¥ Produced TX ID as identification. i)
sl Hh low A
: . \
aie, TABITHA SADOWSK\ |aby tha Saal ( wy,

Seiganorew Public, State of Texas Notary Public, State of TX

 

 

 

 

4,
te Nee,

MITE,

=:
u
2

"s,
, ‘
yg wot

 

 

bs PACIZS comm, Expires 05-06-2023
Ye oe eS N + Dp
aT otary 1D 124911134
= ery Sis en

    

Mo banar Rte anaes
Beidey Sie

 
    

  

 

  

 

 

 

ral ny San Antonio, TX 78217
In SX, 210-822-8272 | 800-810-7623 | Fax 210-828-0677
a www. phoenixrecoverygroup.com

1045 Cheever Bivd. Ste. #204 \A ih wo
